DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered. Claims 1, 5, 9, 13, and 17-20 are now pending in the present application. 

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29 and June 08, 2022 has been considered by the Examiner and made of record in the application file.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara et al. (US 2010/0279715, hereinafter Alanara) in view of You (US 2017/0311342, hereinafter You).
Regarding claim 1, Alanara teaches a wireless communication method, comprising: 
receiving, by a second communication node, a paging occasion offset transmitted by a first communication node (UE 10 receives paging occasion parameters including the DRX offset parameter, the PI subframe count parameter and the PI subframe count parameter… ” – par [0099], FIG. 7) the paging occasion offset is configured to adjust a first time domain position of a paging occasion to a second time domain position of the paging occasion within a discontinuous reception (DRX) cycle, the DRX cycle having a set length (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]. Frame indicated by SFN reads on claimed “paging occasion”), the paging occasion including a group of paging resources for transmitting paging downlink control information (Certain optional features enable the paging instances to be positioned at essentially any location within the frame/subframe structure – par [0061]. Frame/subframe includes time resources – FIG. 3. UE monitors during those paging occasions Alanara’s paging  is the physical downlink control channel PDCCH – [0069]) {in a plurality of beams},
calculating, by the second communication node, the second time domain position of the paging occasion according to the paging occasion offset, the first time domain position and the set length of the DRX cycle (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2” – FIG. 4, par [0093].);
calculating, by the second communication node, a starting radio frame number in a radio frame corresponding to the paging occasion {for at least one of the plurality of beams}, according to the paging occasion offset (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2” – FIG. 4, par [0093]. “Starting radio frame number” corresponds to the right side of the equations [2]/[3]);  and 
receiving, by the second communication node, the paging downlink control information transmitted by the first communication node within the paging occasion offset (At 714 the UE 10 monitors the DL-SCH(e.g., the PDCCH) during those paging occasions – par [0099], FIG. 7) {via at least one of the plurality of beams}. 
Alarana fails to teach  transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; receiving the paging downlink control information via at least one of the plurality of beams.
However, You teaches transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; receiving the paging downlink control information via at least one of the plurality of beams (To receive paging, information about the subframes position where paging according to the analog beam direction may be transmitted may be configured through the PBCH (MIB), SI, or radio resource control (RRC), or defined in the specification. For example, when there are N analog beam directions in which the first SI is transmitted, subframe position information (e.g., period, offset, and/or duration) on which the PDCCH scheduling paging for each analog beam direction can be transmitted may be defined – [0177]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by you in Alanara to improve spectrum efficiency.
	Regarding claim 5, Alanara teaches a wireless communication apparatus (FIG. 2, UE 10), comprising: a calculation device configured to calculate a second time domain position of a paging occasion, the paging occasion according to a paging occasion offset, a first time domain position, and a set length of a discontinuous reception (DRX) cycle, the paging occasion offset is configured to adjust the first time domain position to the second time domain position of the paging occasion within the DRX cycle, the DRX, cycle having the set length, the paging occasion including a group of paging resources for transmitting paging downlink control information (PO 404 is adjusted from PO 402 by DRX_OFFSET_PARMETER. “The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]) {in a plurality of beams}; and 
calculate a starting radio frame number corresponding to the paging occasion in a radio frame {for at least one of the plurality of beams}, according to the paging occasion offset (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2” – FIG. 4, par [0093]. “Starting radio frame number” corresponds to the right side of the equations [2]/[3])
a receiving device configured to receive the paging occasion offset transmitted by a communication node (UE 10 receives paging occasion parameters including the DRX offset parameter, the PI subframe count parameter and the PI subframe count parameter… ” – par [0099], FIG. 7), and receive the paging downlink control information transmitted by a communication node within the paging occasion (At 714 the UE 10 monitors the DL-SCH(e.g., the PDCCH) during those paging occasions – par [0099], FIG. 7) {via at least one of the plurality of beams}. 
Alarana fails to teach  transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; receiving the paging downlink control information via at least one of the plurality of beams.
However, You teaches transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; receiving the paging downlink control information via at least one of the plurality of beams (To receive paging, information about the subframes position where paging according to the analog beam direction may be transmitted may be configured through the PBCH (MIB), SI, or radio resource control (RRC), or defined in the specification. For example, when there are N analog beam directions in which the first SI is transmitted, subframe position information (e.g., period, offset, and/or duration) on which the PDCCH scheduling paging for each analog beam direction can be transmitted may be defined – [0177]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by you in Alanara to improve spectrum efficiency.
Regarding claim 9, Alanara teaches a wireless communication method, comprising: 
calculating, by a first communication node (FIG. 2, eNB 12), a second time domain position of a paging occasion according to a paging occasion offset a first time domain position, and a set length of a discontinuous reception (DRX) cycle, the paging occasion offset is configured to adjust the first time domain position to the second time domain position of the paging occasion within the DRX cycle, the DRX, cycle having the set length (PO 404 is adjusted from PO 402 by DRX_OFFSET_PARMETER. “The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]) the paging occasion including a group of paging resources for transmitting paging downlink control information (Certain optional features enable the paging instances to be positioned at essentially any location within the frame/subframe structure – par [0061]. Frame/subframe includes time resources – FIG. 3. UE monitors during those paging occasions Alanara’s paging  is the physical downlink control channel PDCCH – [0069]) {in a plurality of beams}; and 
calculating, by the first communication node, a starting radio frame number in a radio frame corresponding to the paging occasion {for at least one of the plurality of beams}, according to the paging occasion offset (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2” – FIG. 4, par [0093]. “Starting radio frame number” corresponds to the right side of the equations [2]/[3])
transmitting, by the first communication node to a second communication node, paging downlink control information within the paging occasion (At 816 the eNB 12 then sends the page to the UE 10 on the PCH – par [0100], FIG. 8) {via at least one of the plurality of beams}. 
Alarana fails to teach  transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; transmitting the paging downlink control information via at least one of the plurality of beams.
However, You teaches transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; transmitting the paging downlink control information via at least one of the plurality of beams (To receive paging, information about the subframes position where paging according to the analog beam direction may be transmitted may be configured through the PBCH (MIB), SI, or radio resource control (RRC), or defined in the specification. For example, when there are N analog beam directions in which the first SI is transmitted, subframe position information (e.g., period, offset, and/or duration) on which the PDCCH scheduling paging for each analog beam direction can be transmitted may be defined – [0177]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by you in Alanara to improve spectrum efficiency.
Regarding claim 13, Alanara teaches a wireless communication apparatus (FIG. 2, eNB 12), comprising: 
a calculation device configured to calculate a second time domain position of a paging occasion according to a paging occasion offset, a first time domain position, and a set length of a discontinuous reception (DRX) cycle, the paging occasion offset is configured to adjust the first time domain position to the second time domain position of the paging occasion within the DRX cycle, the DRX, cycle having the set length (PO 404 is adjusted from PO 402 by DRX_OFFSET_PARMETER. “The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]) the paging occasion including a group of paging resources for transmitting paging downlink control information (Certain optional features enable the paging instances to be positioned at essentially any location within the frame/subframe structure – par [0061]. Frame/subframe includes time resources – FIG. 3. UE monitors during those paging occasions Alanara’s paging  is the physical downlink control channel PDCCH – [0069]) {in a plurality of beams}; 
calculate a starting radio frame number in a radio frame corresponding to the paging occasion {for at least one of the plurality of beams}, according to the paging occasion offset (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2” – FIG. 4, par [0093]. “Starting radio frame number” corresponds to the right side of the equations [2]/[3]) and 
a transmitting device configured to transmit, to a communication node, paging downlink control information within the paging occasion (At 816 the eNB 12 then sends the page to the UE 10 on the PCH – par [0100], FIG. 8) {via at least one of the plurality of beams}.
Alarana fails to teach  transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; transmitting the paging downlink control information via at least one of the plurality of beams.
However, You teaches transmitting paging downlink control information in a plurality of beams; paging occasion for at least one of the plurality of beams; transmitting the paging downlink control information via at least one of the plurality of beams (To receive paging, information about the subframes position where paging according to the analog beam direction may be transmitted may be configured through the PBCH (MIB), SI, or radio resource control (RRC), or defined in the specification. For example, when there are N analog beam directions in which the first SI is transmitted, subframe position information (e.g., period, offset, and/or duration) on which the PDCCH scheduling paging for each analog beam direction can be transmitted may be defined – [0177]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by you in Alanara to improve spectrum efficiency.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Park et al. (US 2011/0134893, hereinafter Park.)
Regarding claim 17, Alanara teaches claim 1 and further teaches wherein calculating the second time domain position of the paging occasion further comprises calculating the second time domain position of the paging occasion according to a device identifier of the second communication node (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5. Therefore, the combination teaches number of paging groups corresponds to the number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.
Regarding claim 18, Alanara teaches claim 5 and further teaches wherein calculating device is further configured to calculate the second time domain position of the paging occasion according to a device identifier (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5. Therefore, the combination teaches number of paging groups corresponds to the number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.
Regarding claim 19, Alanara teaches claim 9 and further teaches wherein calculating the second time domain position of the paging occasion further comprises calculating the second time domain position of the paging occasion according to a device identifier of the second communication node (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5. Therefore, the combination teaches number of paging groups corresponds to the number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.
Regarding claim 20, Alanara teaches claim 13 and further teaches wherein calculating device is further configured to calculate the second time domain position of the paging occasion according to a device identifier (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5. Therefore, the combination teaches number of paging groups corresponds to the number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9, 13, and 17-20 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642